                   Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 1 of 10




 1                                                            THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                         No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                             DECLARATION OF KAY STERNER IN
     KYASHNA-TOCHA, ALEXANDER                            SUPPORT OF PLAINTIFFS’ MOTION FOR
11   WOLDEAB, NATHALIE GRAHAM,                           CONTEMPT
     AND ALEXANDRA CHEN,
12
                              Plaintiffs,
13
              v.
14
     CITY OF SEATTLE,
15
                              Defendant.
16

17
              I, KAY Sterner, declare and state as follows:
18
              1.       The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
              2.       I live in Seattle, and I grew up on Bainbridge Island.
21
              3.        After George Floyd was murdered, my younger sister, Carolyn Sterner (who
22
     submitted a declaration in this matter on August 3, 2020), and I showed up to protests in Capitol
23
     Hill to support the anti-police brutality movement. The first demonstration we attended took
24
     place on June 6, 2020, and remained peaceful throughout. The second demonstration, which
25
     took place from the afternoon of June 7th into the early morning hours of June 8th, started
26
      KAY STERNER DECL. ISO MOT. FOR
      CONTEMPT (No. 2:20-cv-00887-RAJ) –1                                         Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149074782.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 2 of 10




 1   peacefully but devolved at night, when the police charged our protest line with mace, tear gas,
 2   flash bang grenades, and rubber bullets.
 3            4.       After June 8th, I continued to show up in support of Black Lives Matter and anti-
 4   police brutality by joining peaceful demonstrations over the next few weeks. But I did not
 5   participate in any protests or marches.
 6            5.       The next time I attended a dedicated protest event was on July 25, 2020. My
 7   sister, Carolyn, again accompanied me.
 8            6.       We arrived at on the corner of Broadway and E. Pine St around 2 p.m. to attend
 9   an organized protest we heard about online. We participated in a peaceful march that left from
10   Cal Anderson Park. The march passed the Seattle Police Department’s (“SPD”) East Precinct,
11   went down E. Pine and by 4:30 p.m. we had returned to Cal Anderson Park. At that point most
12   of the protestors filled into Cal Anderson Park and were talking about going home. I had been
13   near the front of the march the whole time, and from my perspective it had been a calm and
14   successful event. I did not expect a law enforcement presence as we wrapped up for the day.
15            7.       Suddenly, I heard some pops going off somewhere on Pine near the East Precinct.
16   The next thing I knew, other protesters were screaming and retreating from the 11th and Pine
17   intersection. I looked up the hill on Pine and saw law enforcement rushing down the street
18   towards the protesters.
19            8.       My sister and I left the park and joined the protesters congregating to form a
20   protest line. My sister was ahead of me and I was following close behind. In case the police
21   decided to deploy any chemical irritants, flash bangs, or projectiles we opened up our umbrellas
22   as protection. As we opened up the umbrellas, the police began deploying flash bang to force the
23   crowd west on Pine.
24            9.       As soon as we reached the frontline I saw a flash grenade fall near my sister’s
25   feet, who was still ahead of me; it seemed like she blocked it with her umbrella. When the flash
26   grenade exploded I was startled and on edge as I remembered how I was almost hit by a flash
      KAY STERNER DECL. ISO MOT. FOR
      CONTEMPT (No. 2:20-cv-00887-RAJ) –2                                         Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149074782.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 3 of 10




 1   grenade on June 8. I turned my body so I could walk toward the sidelines of the protest since I
 2   was now so agitated from the flash bomb. But while my body was turned, a flash grenade hit me
 3   on my back right above my hip. It did not explode until it fell to the ground. When it exploded
 4   the shrapnel cut my lower right leg in the Achilles tendon area and cut through my skin leaving a
 5   gash and burn. When my sister and I arrived home that night on July 25, we took a photo of the
 6   gash. A true and correct copy of that photo is attached as Exhibit A.
 7            10.      We took another photo of the cut and the burn healing on July 27. A true and
 8   correct copy of that photo is attached as Exhibit B.
 9            11.      I was disoriented. When the flash grenade exploded it also let off an intense heat.
10   I was afraid I was on fire, so I quickly moved away from the protest line, slapping my leg and
11   back (where I had been hit) just in case just in case there were any flames. But after a few steps I
12   turned to look for my sister Carolyn, and I saw she was on the ground. A man we didn’t know
13   went to Carolyn to help her up. I ran back to join them and she told us she couldn’t hear. I
14   pulled her to the sidewalk further down Pine. We then had about 15-30 seconds to check in with
15   each other, before more flash bangs went off on the sidewalk near us, and we had to continue
16   retreating down Pine, towards Broadway, with the other protesters.
17            12.      My sister and I were there to peacefully protest. To exercise our right to
18   assemble. And we were met with violence by the SPD.
19            13.      I was terrified and shocked. I was completely taken by surprise at the suddenness
20   and force from the police. At the two protests I attended in June, law enforcement had used
21   loudspeakers to order us to disperse or to provide other instructions before firing at us. They
22   didn’t always provide us with enough time or clarity to comply, but at least I had some sense of
23   what they wanted and some time to prepare myself. This time, there was no warning at all.
24            14.      I did not hear any instructions from law enforcement on July 25th. While I was
25   protesting, I was also not aware the Seattle Police Department had declared a riot. I didn’t hear
26   them issue any instructions or warnings. As protesters retreated from the first onslaught of force,
      KAY STERNER DECL. ISO MOT. FOR
      CONTEMPT (No. 2:20-cv-00887-RAJ) –3                                         Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149074782.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 4 of 10




 1   police were just launching flash bang grenades over our heads and into the crowd in a random
 2   and indiscriminate manner.
 3            15.      I no longer wanted to be near the front of the protest line since I was completely
 4   stunned by law enforcement’s unannounced and indiscriminate use of force. We headed down
 5   Pine and joined the protest farther from the frontline.
 6            16.      While we were in the middle of the protest we could still see the chaos around us.
 7   Grey smoke filled the air. Protestors were retreating from the frontline after being maced. But
 8   then I saw a plume of yellowish green smoke coming towards me. Then next thing I knew there
 9   was a burning sensation in my lungs and eyes. My nose was running aggressively. I never saw
10   what device set off this smoke. On June 7th and the early hours of June 8 I experienced a
11   reaction to tear gas—eyes, nose, and throat burning—but it was not that extreme for me. On July
12   25 my reaction to whatever chemical was in the air was unbearable.
13            17.      Along with many other protesters, we stumbled off to the side of the crowd again
14   to try and regain our composure and catch our breath. People around us were retching and
15   coughing. I was torn. I was in pain and I wanted to leave. But despite her own pain, my sister
16   encouraged me to stay on—we would continue to stand away from the frontline; we would
17   remain in solidarity.
18            18.      Over the course of the hour and a half, the police would repeatedly retreat back to
19   11th and Pine, allow protesters to fill in and and advance back up Pine to Cal Anderson Park, and
20   then—without notice—suddenly charge back and assault us again with pepper spray, gas, and
21   flash bang grenades. This happened over and over again. Again, I never heard a single word
22   from a police officer’s mouth.
23            19.      After almost two hours of this repeated assault and retreat, law enforcement
24   pushed the crowd all the way back to Harvard once again and we turned onto Harvard off of
25   Pine, and began retreating along that street, which is extremely narrow. Now I was truly
26   terrified. Harvard is more of a residential street. It is cramped and flanked by trees. Worse, the
      KAY STERNER DECL. ISO MOT. FOR
      CONTEMPT (No. 2:20-cv-00887-RAJ) –4                                         Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149074782.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 5 of 10




 1   road is flat so unless you are at the front of the line you cannot see police officers and what they
 2   are doing. Again, I couldn’t hear the police saying anything. The only way I knew what they
 3   were going to do to us was if I could see them. I cannot remember how long we were being
 4   pursued by the police down Harvard.
 5            20.      As we retreated down Harvard I could hear more bangs. Around us, protestors
 6   decided to go congregate at Volunteer Park. My sister and I decided we should leave, take a
 7   break, and then come back. When I got home, I finally realized that I had a welt where the flash
 8   bang hit me on my side. I found myself so physically and emotionally drained that I could not
 9   see myself being able to return to the protests that evening.
10            21.      When I arrived at the July 25th protest, I expected some tension because I heard
11   that federal law enforcement had arrived in Seattle and I was watching the violent consequences
12   of federal police presence in Portland, Oregon. However, I took some comfort in knowing we
13   would stay around Capitol Hill and not venture near Downton Seattle—specifically we would be
14   away from the federal courthouse. I thought if we avoided the federal courthouse, we would not
15   face any federal law enforcement. I anticipated the protest playing out similarly to the ones I
16   attended previously in Capitol Hill on June 6th and 7th—a lengthy assembly well into the night,
17   with the possibility of a dispersal order enforced by police violence. Instead we were met with an
18   abrupt onslaught of tactics to induce chaos and fear in broad daylight, while receiving no clarity
19   on what the police were trying to do or wanted us to do.
20            22.      I am afraid to protest again. Before July 25th I was intellectually aware that
21   police brutality existed in this country. I read about it, discussed it, and saw it on TV. As
22   someone who is fairly privileged and white, I had not directly experienced police brutality
23   before. After July 25, my experience with police brutality is no longer merely intellectual—
24   it is visceral. I do not feel safe around police officers the way I did before. On July 25th I
25   didn’t understand what they wanted from us. I did not understand what or who they were
26   protecting—they certainly were not protecting me.
      KAY STERNER DECL. ISO MOT. FOR
      CONTEMPT (No. 2:20-cv-00887-RAJ) –5                                        Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149074782.1                                                                Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 6 of 10




 1

 2
              Executed this 2nd day of August 2020 at Seattle, Washington.
 3
              I declare under penalty of perjury under the laws of the United States and the State of
 4
     Washington that the foregoing is true and correct.
 5

 6
                                                                       By:________________________
 7
                                                                                         KAY STERNER
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      KAY STERNER DECL. ISO MOT. FOR
      CONTEMPT (No. 2:20-cv-00887-RAJ) –6                                        Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149074782.1                                                                Fax: 206.359.9000
Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 7 of 10




           EXHIBIT A
Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 8 of 10
Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 9 of 10




           EXHIBIT B
Case 2:20-cv-00887-RAJ Document 97 Filed 08/04/20 Page 10 of 10
